Case 2:85-cv-04544-DMG-AGR Document 843 Filed 07/07/20 Page 1 of 4 Page ID #:38781



 1   ETHAN P. DAVIS
 2   Acting Assistant Attorney General
     WILLIAM C. PEACHEY
 3   Director, District Court Section
 4   Office of Immigration Litigation
     WILLIAM C. SILVIS
 5   Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7   NICOLE N. MURLEY
 8
     Senior Litigation Counsel, District Court Section
     Office of Immigration Litigation
 9         P.O. Box 868, Ben Franklin Station
10
           Washington, D.C. 20044
           Tel: (202) 532-4824
11         Fax: (202) 305-7000
12
           Email: sarah.b.fabian@usdoj.gov

13   Attorneys for Defendants
14
                       UNITED STATES DISTRICT COURT
15                FOR THE CENTRAL DISTRICT OF CALIFORNIA
16   JENNY LISETTE FLORES; et al.,           )   Case No. CV 85-4544
17                                           )
             Plaintiffs,                     )
18                                               Supplement to Defendants’ Ex Parte
                                             )
                                                 Application to Lift Restrictions in
19                v.                         )
                                                 Paragraph 4.e of the June 26, 2020
                                             )
20                                               Order, ECF No. 833;
     WILLIAM P. BARR, Attorney               )
21   General of the United States; et al.,   )
                                             )
22           Defendants.                     )
23
                                             )
                                             )
24

25

26
Case 2:85-cv-04544-DMG-AGR Document 843 Filed 07/07/20 Page 2 of 4 Page ID #:38782



 1         On July 6, 2020, Defendants filed an Ex Parte Application to Lift Restrictions
 2
     in Paragraph 4.e of the June 26, 2020 Order, ECF No. 833. ECF No. 841. Defendants
 3

 4   hereby notify the Court that U.S. Immigration and Customs Enforcement (“ICE”)

 5   has released A.F.P.P. from custody. See ICE Form I-830, attached hereto as Exhibit
 6
     A. 1 ICE continues to assert that it is appropriate for the Court to lift the restrictions
 7

 8
     in Paragraph 4.e of the Court’s June 26, 2020 Order, but recognize that ex parte

 9   treatment of their request with regard to A.F.P.P. is no longer appropriate. Unless
10
     the Court directs otherwise, Defendants will re-file their application in the near
11

12
     future as a properly-noticed motion seeking more general relief on this issue.

13   ///
14
     ///
15
     ///
16

17

18

19

20

21

22

23

24

25
     1
26    ICE released A.F.P.P. because he turned 18 and could no longer be housed at
     Cowlitz nor transferred to adult custody.
                                                 1
Case 2:85-cv-04544-DMG-AGR Document 843 Filed 07/07/20 Page 3 of 4 Page ID #:38783



 1
     DATED:    July 7, 2020           Respectfully submitted,
 2

 3
                                      ETHAN P. DAVIS
                                      Acting Assistant Attorney General
 4

 5
                                      WILLIAM C. PEACHEY
                                      Director, District Court Section
 6                                    Office of Immigration Litigation
 7
                                      WILLIAM C. SILVIS
 8                                    Assistant Director, District Court Section
                                      Office of Immigration Litigation
 9

10                                    /s/ Sarah B. Fabian
                                      SARAH B. FABIAN
11
                                      NICOLE N. MURLEY
12                                    Senior Litigation Counsel
                                      Office of Immigration Litigation
13
                                      District Court Section
14                                    P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
15
                                      Tel: (202) 532-4824
16                                    Fax: (202) 305-7000
                                      Email: sarah.b.fabian@usdoj.gov
17

18                                    Attorneys for Defendants
19

20

21

22

23

24

25

26

                                        2
Case 2:85-cv-04544-DMG-AGR Document 843 Filed 07/07/20 Page 4 of 4 Page ID #:38784



 1                               CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that on July 7, 2020, I served the foregoing pleading and

 4   attachments on all counsel of record by means of the District Clerk’s CM/ECF
 5
     electronic filing system.
 6

 7

 8                                                /s/ Sarah B. Fabian
 9                                                SARAH B. FABIAN
                                                  U.S. Department of Justice
10                                                District Court Section
11                                                Office of Immigration Litigation

12                                                Attorney for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
